Name: Commission Regulation (EC) NoÃ 741/2006 of 17 May 2006 amending Regulation (EC) NoÃ 1060/2005 as regards the quantity covered by the standing invitation to tender for the export of common wheat held by the Slovak intervention agency
 Type: Regulation
 Subject Matter: trade policy;  plant product;  Europe;  trade
 Date Published: nan

 18.5.2006 EN Official Journal of the European Union L 130/6 COMMISSION REGULATION (EC) No 741/2006 of 17 May 2006 amending Regulation (EC) No 1060/2005 as regards the quantity covered by the standing invitation to tender for the export of common wheat held by the Slovak intervention agency THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1784/2003 of 29 September 2003 on the common organisation of the market in cereals (1), and in particular Article 6 thereof, Whereas: (1) Commission Regulation (EC) No 1060/2005 (2) opened a standing invitation to tender for the export of 229 858 tonnes of common wheat held by the Slovak intervention agency. (2) Slovakia has informed the Commission of its intervention agencys intention to increase by 28 820 tonnes the quantity put out to tender for export. In view of the quantities available and the market situation, the request made by Slovakia should be granted. (3) Regulation (EC) No 1060/2005 should therefore be amended. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION: Article 1 Article 2 of Regulation (EC) No 1060/2005 is replaced by the following: Article 2 The invitation to tender shall cover a maximum of 258 678 tonnes of common wheat for export to third countries with the exception of Albania, Bosnia and Herzegovina, Bulgaria, Croatia, the former Yugoslav Republic of Macedonia, Liechtenstein, Romania, Serbia and Montenegro (3) and Switzerland. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 May 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 270, 21.10.2003, p. 78. Regulation amended by Commission Regulation (EC) No 1154/2005 (OJ L 187, 19.7.2005, p. 11). (2) OJ L 174, 7.7.2005, p. 18. Regulation as last amended by Regulation (EC) No 608/2006 (OJ L 107, 20.4.2006, p. 27). (3) including Kosovo as defined by United Nations Security Council Resolution 1244 of 10 June 1999.